Citation Nr: 1633059	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  08-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at [redacted] from August 27, 2007 to August 28, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 determination by the Bay Pines, Florida Department of Veterans Affairs Medical Center (VAMC).

In March 2009, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

In February 2016, the Board remanded this matter for further development to include sending a supplemental statement of the case (SSOC) to the Veteran.  There has been substantial compliance with the remand instructions, so the Board may consider the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran initially sought emergency medical treatment from a non-Department facility on August 25, 2007.

2.  The Veteran's condition was stable such that he could be safely transported to a VA facility on August 27.

3.  The VA facility to which the Veteran would have been transferred on August 27 was capable of accepting the transfer and providing the necessary treatment.

4.  The care and services rendered on August 27 and 28 were not provided in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health.

5.  In fact, the Veteran was aware that he was stable and could be safely transferred via ambulance to a VA facility.


CONCLUSION OF LAW

The criteria have not been met for reimbursement or payment of unauthorized medical care expenses incurred in connection with medical services provided by [redacted] from August 27, 2007 to August 28, 2007.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2009, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and noted that the Veteran and his representative demonstrated an understanding of the determinative elements of his claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error, particularly given the multiple notices provided in rating decisions statements of the case, and prior Board decisions.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, notice was provided to the Veteran on August 2007. The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ associated with the claims file the Veteran's private treatment records and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical opinions.  In May 2010, VA obtained a medical opinion on the pertinent medical issue in this matter (i.e. whether the Veteran was medically stable on August 27 and 28).  The opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history and provided adequate discussion of relevant symptomatology and medical principles involved.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has challenged some of the medical conclusions, but has not alleged that the opinions were inadequate.  As discussed more fully below, the Board found the opinions adequate and sufficiently persuasive to be entitled to probative weight.

A medical examination is not warranted in this matter as all of the medical issues involve evaluation of the contemporaneous medical records and a retroactive analysis of the Veteran's condition based on those records.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103A(a); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. General Legal Principles

Under 38 U.S.C.A. § 7104 , Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Reimbursement for Medical Expenses for Non-VA Treatment

The Veteran has appealed the denial of his claim seeking reimbursement/payment for medical expenses related to non-VA hospital treatment received from August 27, 2007 to August 28, 2007.

The evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the August 27, 2007 to August 28, 2007, medical expenses at issue.  Payment is therefore not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

Nonetheless, when a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred, specifically, 38 U.S.C.A. §§ 1725 and 1728.  See, generally, Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2015).  The Veteran had two service-connected disabilities during the relevant period and the treatment he received relates to one of those service-connected disabilities (kidney stone with flank pain), so he meets the threshold eligibility requirements for reimbursement under section 1728.  See 38 U.S.C. § 1728(a)(1); see generally August 2007 Private Treatment Records (documenting flank pain and diagnosis of renal calculi).  If the Veteran is ineligible for reimbursement under section 1728, then he may be eligible under section 1725.  As discussed below, however, reimbursement under either statute requires that the treatment at issue be "emergency treatment."

Specifically, 38 U.S.C.A. §§ 1725(a) and 1728(a) both provide that VA shall reimburse veterans for the reasonable value of emergency treatment furnished to the veteran in a non-Department facility (if they meet other eligibility requirements).  The term "emergency treatment" is defined by reference to 38 U.S.C.A. § 1725(f)(1).  Section 1725(f)(1) defines "emergency treatment" as medical care or services furnished when:  (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  The issue here is whether, on August 27 and 28, the Veteran received "emergency treatment" as that term is defined in the statute and implementing regulations.  In particular, the issue is whether and when the Veteran could be transferred safely to a Department facility or other Federal facility that was capable of accepting such transfer.

The Veteran was admitted to the non-Department facility on August 25, 2007, complaining of left flank pain with nausea and vomiting.  The initial diagnosis was left ureterolithiasis.  See August 25 Private Treatment Note.  He was treated on August 25 and 26.  On August 27, it was proposed that the Veteran be transferred to the VAMC in Bay Pines, Florida.  The Veteran declined transfer.  He remained in the private facility through August 28, 2007.  At discharge, he was diagnosed with left uretal calculus with status post cystoscopy and left retrograde pyelogram, left uretal dilatation with placement of left double-J stent, and left ureteroscopy.  August 28, 2007 Discharge Note.

VA granted reimbursement for services rendered on August 25 and August 26.  The record establishes that, by August 27, VA facilities (including open bed and operating room time) were available.  See, e.g., August 2007 Bed Status Report; August 27 Report of Contact.  The determinative issue here is whether the Veteran was sufficiently stabilized on August 26 so that, on August 27, "the veteran [could] be transferred safely to a Department facility...and such facility [was] capable of accepting such transfer."  38 U.S.C.A. § 1725(f)(1)(C).  The evidence on that point is conflicting.  The Board will summarize in detail the most pertinent evidence.

The progress notes from August 26, 2007, reflect that the Veteran had continued pain, but that he was afebrile and alert.  Progress notes from August 27 also reflect continued pain, but that the Veteran was, again, afebrile and alert in no apparent distress.  He was treated with intravenous fluids, anti-emetic, and narcotics for pain.  It was proposed that the Veteran be transferred to a VA facility for further treatment.  See August 27 Report of Contact (noting a VA physician confirmed for the private facility that a bed and operating room were available).  Progress notes from August 27 indicate:  "[Patient] refused to go to VA for procedure."  See also August 27 Report of Contact (documenting discussion between VA Chief Medical Officer and the private attending physician in which the attending stated that he discussed transfer with the Veteran, but the Veteran stated "he will pay 'out of pocket'...Refused [transfer]."); August 28 Discharge Note ("Patient refused to go to VA for the procedure and would like to have his procedure done at [redacted].").  Instead, he underwent cystoscopy with placement of a stent at the private facility.

The Veteran argues that he was not stabilized on August 26, but instead was not stabilized until his discharge on August 28.  See March 2009 Board Hearing Tr. at 10.  The Veteran testified that on August 27 he was on a stretcher with his anesthesiologist and surgeon present when the issue of transfer to a VA facility was first raised.  He states that he was "already drugged up in preparation and from the previous drugs" when an administrator informed him that VA just contacted the private facility.  Id.  The Veteran stated that he was told VA indicated he was stable and could be transferred by ambulance to a VA facility at a cost of seven hundred and fifty dollars ($750.00).  Id. at 10-11.  He states that his physician then "said you're not going anywhere, cause you're not stable."  Id. at 11.  The Veteran testified that he took his physician's advice, particularly given his state of mind due to his pain level and the fact that he was under the influence of strong medication.  Id. at 12.

As further support for this version of events, he relies on a September 2007 opinion letter from his private treating physician.  See, e.g., December 2015 Written Brief Presentation.  The physician states, in pertinent part, that:

Because he had significant pain, which required parental pain medicine and due to the risk of infection, decided to proceed with cystoscopy and stent placement as soon as possible.  It was felt that he was unstable to be transported back to the VA because of his condition at that time.

The letter does not specify the date the Veteran was determined to be "unstable to be transported."

In November 2007, a VA clinician found that the Veteran should have been transferred to VA for treatment and that a bed was available, but that the Veteran chose to use a non-VA facility in preference of VA services.  It was noted that care was not authorized.  The clinician indicated that he consulted with the VA Chief of Urology who was in agreement with this conclusion.

In May 2010, a VA physician reviewed the medical records and concluded that the Veteran was not unstable for transfer on August 27.  In support of that opinion, the VA physician noted that the Veteran was afebrile without indication of infection by temperature or by white blood cell count, had stable vital signs, and was alert in no apparent distress.  The VA physician further relied on notations in the record that the Veteran refused transfer despite prior discussion between VA personnel and the Veteran's treating physicians.

This matter turns, principally, on a conflict between the contemporaneous records and the Veteran's and his private physician's later statements.  The contemporaneous records, as summarized above, indicate that the Veteran was stable and alert when he refused transfer to a VA facility because he preferred to pay out-of-pocket for services at the private facility.  See also March 2009 Board Hearing Tr. at 13 ("I can remember making the comment, you know, why does it have to be an ambulance if you're telling me I'm stable.").  The Board places greater weight on the Veteran's medical records which indicate that he was stable as of August 26 than on after-the-fact statements by the Veteran and his surgeon.  This assignment of weight is due, in significant part, to the fact that statements in medical records are more likely to be forthright and accurate because they are relied upon to document and determine medical treatment.  See, e.g., Fed.R.Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); Caluza, 7 Vet. App. at 511-512; Cartright, 2 Vet. App. at 25.  The Veteran's later recollections, however, were made in the context of his claim for benefits and his surgeon's supportive statements are, likewise, made in the context of assisting his patient obtain reimbursement for services rather than rendering an objective medical judgment.  Here, where the later statements conflict with contemporaneous documentation, the Board places greater weight on the medical records made for treatment purposes.

With respect to the surgeon's statement, the Board also notes that the statement does not clearly set forth a date when the Veteran was stable.  Additionally, the September 2007 statement does not indicate that the Veteran was advised at the time not to accept transfer to the VA facility.  Also, significantly, the statement does not point to any medical records supporting the (implied) assertion that the Veteran was unstable on August 27 and 28.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  In contrast, the VA physician's May 2010 opinion identifies numerous notations in the progress notes that support the conclusion that the Veteran was stable and alert on August 27 and that the Veteran refused transfer to a VA facility due to his preference to pay out-of-pocket for services at the private facility.

The Board finds that the Veteran's condition was stable by August 26 and he could be safely transported to a VA facility on August 27.  The Board further finds that the VA facility was capable of accepting the transfer and providing the necessary treatment.  Because "emergency treatment" under the pertinent statutes ends when the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, the Board's findings on that issue resolve this matter and the Veteran's claim will be denied.  38 U.S.C.A. § 1725(f)(1)(C).

However, the Veteran has argued, impliedly, that his choice to remain at the private facility and have the procedure done on August 27 rather than waiting until August 29 to have the procedure at a VA facility was reasonable from the perspective of a prudent lay person.  See, e.g., March 2009 Board Hearing Tr. at 11-12 and 14; December 2015 Written Brief Presentation (arguing that agreeing to a transfer would have been against medical advice and would have placed the Veteran "in potentially detrimental circumstances").  He also suggests that his judgment was clouded with pain and medication.

Because the Veteran has raised the issue, the Board will address the prudent person standard and will assume that the Board's finding that the Veteran was stable from an objective, medical standpoint (and that VA facilities were available) does not necessarily end the matter.  See Swinney v. Shinseki, 23 Vet.App. 257 (2009) (discussing need, in certain circumstances, to evaluate both the objective medical question of when a patient is stabilized and the subjective, "prudent person" standard of subsection 1725(f)(1)(B)).

In Swinney, the claimant obtained emergency treatment from a VA facility, but was discharged as medically stable.  Later on the day of her discharge, she sought medical treatment from a nearby private medical facility due to continued symptoms.  The claimant believed, contrary to the judgment of the VA physicians who had discharged her earlier in the day, that her symptoms required immediate medical attention.  The Board upheld the denial of reimbursement on the grounds that the medical evidence was against finding that the claimant actually had an emergent medical condition which required immediate treatment.  In finding the Board's reasons and bases inadequate, the Court emphasized that resolution of the objective question of whether a medical emergency exists is not dispositive under the relevant statutes and regulations.  Id. at 265-67.  Rather, the Board must consider the claimant's state of mind at the time he or she sought private treatment and evaluate the claimant's actions in light of what a prudent layperson would do under the same circumstances.  Id. at 266.  The Court held that it was error to deny reimbursement on the basis that the claimant's condition when she sought private treatment was stable and not emergent from an objective medical standpoint.  Id. at 267.

In this matter, the Board has determined that the Veteran was stable (i.e. there was not a medical emergency) on August 27 and 28.  Moreover, the Board finds that the Veteran knowingly refused transfer to the VA facility on August 27 in favor of paying for treatment at the private facility.  

This finding is based on the medical evidence that the Veteran was alert in no apparent distress, that his physician noted that the Veteran refused transfer, and that contemporaneous medical records document that the Veteran was capable of being transferred.  These records undercut the Veteran's contention that he was advised against a transfer and nothing in the medical records from August 26-28 indicate any such medical advice was given.  See also March 2009 Board Hearing Tr. at 13 ("I can remember making the comment, you know, why does it have to be an ambulance if you're telling me I'm stable.").  Again, the Board finds the contemporaneous medical records more credible than the Veteran's later recollections in the context of a claim for benefits, particularly where his later recollections are inconsistent (e.g. indicating that he was advised against transfer, but also that he was told he was stable and could be safely transferred in an ambulance).  The Veteran was aware of the essential facts, including both that he was medically stable and that he would be required to pay out-of-pocket if he declined a transfer.

With respect to his competence, again the Board notes that the contemporaneous medical records contain no indication that he was mentally incapacitated due to pain or medication and, instead, indicate that he was capable of discussing his care with his physician.  The progress notes from August 27 do not state that the physician advised against transfer, but that the Veteran "refused" transfer and agreed to pay out-of-pocket.  This indicates to the Board, particularly in the context of the other notations in the medical record regarding the Veteran's mental status, that the attending physician considered the Veteran competent to make health care decisions.

On the issue of whether the Veteran declined a transfer because he feared adverse health consequences from any resultant delay, there is a notation of a call from the Veteran's mother regarding the proposed transfer.  See August 27 Report of Contact ("Stating vet needs 'emergency' surgery and that he might lose his kidney.").  The Veteran has disputed that his mother was present or made any such call.  See March 2009 Board Hearing Tr. at 13.  In any case, the evidence indicates that the Veteran was stable and was informed that he was sufficiently stabilized to be transferred to a VA facility for the procedure.  The Board finds that, notwithstanding the unidentified caller's expressed concerns about the potential loss of a kidney, the Veteran knew at the time he refused treatment that he could be safely transported to a VA facility for the necessary procedure without risk to his life or health.  

Based on all of the above findings and evidence, the Board concludes that a prudent layperson in the Veteran's circumstances would not reasonably expect that delay in seeking immediate medical attention (i.e. a delay in performance of the scheduled procedure) would be hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B); see also Swinney, 23 Vet.App. at 265-67.

The Board finds that the treatment the Veteran received at the [redacted] from August 27, 2007 to August 28, 2007, does not meet the definition of "emergency treatment" under 38 C.F.R. § 1725(f)(1).  

Accordingly, the Veteran has not met the elements required for reimbursement under 38 U.S.C.A. §§ 1725 and 1728, so entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at [redacted] from August 27, 2007 to August 28, 2007, is not warranted.

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at [redacted] from August 27, 2007, to August 28, 2007, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


